COLEMAN, JUSTICE, CONCURRING IN PART AND DISSENTING IN PART:
¶ 42. All justices agree that, at least in the instant case, the trial judge erred in finding that the parental rights of the anonymous sperm donor must be terminated *496before the legal status of Christina Strickland could be adjudicated. However, I agree with Presiding Justice Randolph that we should not be rendering a decision based on an issue never presented to the trial court, e.g. , the application of equitable estoppel. Accordingly, I would reverse the chancellor's order, hold that he erred in finding that the anonymous sperm donor enjoyed parental rights, and remand the case to the trial court to allow the parties to present whatever evidence and arguments they wish that accord with the Court's holding.
CHAMBERLIN, J., JOINS THIS OPINION. RANDOLPH, P.J., AND MAXWELL, J., JOIN THIS OPINION IN PART.